Citation Nr: 1102969	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  04-41 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine (low back disorder), evaluated as 20 
percent disabling prior to December 10, 2009, and 40 percent 
disabling thereafter.

2.  Entitlement to an increased rating for headaches, evaluated 
as 0 percent disabling prior to December 10, 2009, and 10 percent 
disabling thereafter.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 2009, Veteran testified at a hearing 
before the undersigned.  The transcript of this hearing has been 
included in the claims folder.  In July 2009, the Board remanded 
the appeal for additional development.  

In a subsequent October 2010 rating decision, the RO granted 
service connection for hypertension as well as a 40 percent 
rating for the low back disorder and a 10 percent rating for his 
headaches, both effective from December 10, 2009.  Therefore, the 
claim of service connection for hypertension is no longer before 
the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 
1997) (holding that the RO's award of service connection for a 
particular disability constitutes a full award of benefits on the 
appeal initiated by the veteran's notice of disagreement on such 
issue).  Moreover, since the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law or regulations, 
the Board finds that the rating claims are as characterized on 
the first page of the decision.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

As previously noted in the July 2009 remand, the Veteran 
raised a claim for a total rating based on individual 
unemployability (TDIU) at his personal hearing and this 
issue has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is once again referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the entire appeal period, the preponderance of the 
competent and credible evidence does not show that the Veteran's 
low back disorder, even taking into account his complaints of 
pain, was manifested by a vertebral fracture; ankylosis; severe 
limitation of lumbar motion; or by a listing of the whole spine, 
a positive Goldthwaite's sign, or a marked limitation of forward 
bending.

2.  Prior to December 10, 2009, the preponderance of the 
competent and credible evidence did not show that the Veteran's 
low back disorder was manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less even taking 
into account his complaints of pain or favorable ankylosis of the 
entire thoracolumbar spine.

3.  From December 10, 2009, the preponderance of the competent 
and credible evidence does not show that the Veteran's low back 
disorder was manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.

4.  Prior to December 10, 2009, the preponderance of the 
competent and credible evidence did not show that the Veteran's 
low back disorder was manifested by incapacitating episodes that 
required bed rest prescribed by a physician and treatment by a 
physician having a total duration of at least four weeks during 
the past twelve months.  

5.  From December 10, 2009, the preponderance of the competent 
and credible evidence does not show that the Veteran's low back 
disorder is manifested by incapacitating episodes that required 
bed rest prescribed by a physician and treatment by a physician 
having a total duration of at least six weeks during the past 
twelve months.  

6.  For the entire appeal period, the preponderance of the 
competent and credible evidence does not show that the Veteran's 
low back disorder, which included right lumbosacral 
radiculopathy, was manifested by at least mild incomplete 
paralysis of the sciatic nerve.

7.  Prior to September 24, 2009, the preponderance of the 
competent and credible evidence did not show that the Veteran's 
headaches were manifested by characteristic prostrating attacks 
averaging one in two months over the last several months.

8.  From September 24, 2009, while the preponderance of the 
competent and credible evidence shows that the Veteran's 
headaches are manifested by characteristic prostrating attacks on 
an average of once a month over the last several months it does 
not show that they are very frequent, completely prostrating, and 
prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The Veteran has not met the criteria for higher ratings for 
his low back disability at any time during the pendency of the 
appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290 to 5295 (2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  Prior to September 24, 2009, the Veteran has not met the 
criteria for a compensable rating for his headaches.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.124a, Diagnostic Code 8100 (2010).

3.  From September 24, 2009, the Veteran has met the criteria for 
a 30 rating for his headaches.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.124a, Diagnostic Code 8100 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability; the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
dispute as to whether the Veteran was provided an appropriate 
application form.  

The Board also finds the August 2003 letter, prior to the January 
2004 rating decision, along with the April 2004, September 2008, 
August 2009, and August 2010 letters provided the Veteran with 
adequate 38 U.S.C.A. § 5103(a) notice, including notice in 
accordance with the United States Court of Appeals for Veterans 
Claims (Court) holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  While the Veteran was not provided adequate 38 U.S.C.A. 
§ 5103(a) notice prior to the adjudication of the claims in the 
January 2004 rating decision, the Board finds that providing the 
Veteran with adequate notice in the above letters followed by a 
readjudication of the claims in the October 2010 supplemental 
statement of the case, "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Moreover, even if the above letters did not provide the Veteran 
with adequate notice, the Board finds that this notice problem 
does not constitute prejudicial error in this case because the 
record reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letters as well as the rating decision, 
statement of the case, and the supplemental statements of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the record 
shows that VA obtained and associated with the claims files all 
identified and available post-service treatment records including 
the Veteran's records from his pre and post-October 2008 
treatment at the Birmingham VA Medical Center in full compliance 
with the Board's remand instructions as well as his records from 
the Social Security Administration (SSA).  See 38 U.S.C.A. 
§ 5103A(b).

The Veteran was also afforded post-remand VA examinations in 
September 2009 and December 2009 which the Board finds are 
adequate for rating purposes and substantially comply with the 
Board's remand instructions because the examiners, after a review 
of the record on appeal and a comprehensive examination of the 
claimant, provided medical opinions as to the severity of his 
disorders that allows the Board to rate them under all applicable 
rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 
21 Vet. App. 303 (2007). 

As to the low back disability, while the post-remand VA examiner 
did not provide an opinion as to whether the radiculopathy caused 
by this disability is best characterized as mild, moderate, or 
severe, the Board nonetheless finds that another remand to obtain 
an answer to this question is not required.  The Board has 
reached this conclusion because the Veteran was provided with a 
comprehensive neurological examination which revealed normal 
strength and reflexes in the lower extremities and which, as will 
be explained in more detail below, did not show adverse 
symptomatology that amounts to at least mild incomplete paralysis 
of the sciatic nerve.  Therefore, the Board finds that, while the 
post-remand examiner did not specifically opine as to whether his 
disability is best characterized as mild, moderate, or sever, 
nonetheless there was substantial compliance with the remand 
directions because the examination results themselves, which are 
normal, do not show at least mild incomplete paralysis of the 
sciatic nerve.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(holding that only substantial, and not strict compliance with 
the terms of the request, is required); Dyment v. West, 
13 Vet. App. 141, 146-47 (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination more 
than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that his low back disorder and headaches 
have increased adverse symptomatology that warrants the 
assignment of increased ratings.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  Additionally, although 
regulations require that a disability be viewed in relation to 
its recorded history, 38 C.F.R. §§ 4.1, 4.2 (2006), when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  The Court has held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Low Back Disorder

Most recently, the January 2004 rating decision confirmed and 
continued the non compensable rating for the Veteran's low back 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5203.  
Thereafter, the September 2004 rating decision granted the 
Veteran's low back disability a 20 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292-5237, effective from the date of 
claim, June 10, 2003.  Subsequently, the October 2010 rating 
decision granted the Veteran's low back disability a 40 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5292-5237, 
effective December 10, 2009.  

In this regard, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss caused by 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to pain).  
In DeLuca, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss of 
range of motion, determinations regarding functional losses are 
to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or during 
flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and 
functional loss with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  Inquiry 
will be directed to these considerations:  (a) Less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  (b) More movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  (c) Weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or atrophy 
of disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the spine is considered a major joint.

Since the Veteran filed his claim in June 2003, there has been a 
change in the criteria for rating musculoskeletal disabilities 
under 38 C.F.R. § 4.71a.  Specifically, the new criteria for 
rating all other back disorders except intervertebral disc 
syndrome became effective September 26, 2003.  See 68 Fed. Reg. 
51454-56 (Aug. 27, 2003).  As to intervertebral disc syndrome, 
the September 26, 2003, changes did not change the way it was 
rated at the time the Veteran filed his claim except for 
renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  Id.  
Thereafter, 69 Fed. Reg. 32449 (June 10, 2004) corrected a 
clerical error in the Federal Register publication of August 27, 
2003.  

The statements of the case issued in September 2004 notified the 
Veteran of the old and new rating criteria.  Accordingly, 
adjudication of his claim may go forward.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  

Given the Veteran's June 2003 claim and the September 2003 change 
in law from rating all other back disorders except intervertebral 
disc syndrome, VA may apply the old rating criteria for all other 
back disorders for the entire time the appeal has been pending, 
VA may only consider the new rating criteria for all other back 
disorders except intervertebral disc syndrome since September 26, 
2003, and VA must apply the new rating criteria for rating 
intervertebral disc syndrome for the entire time the appeal has 
been pending.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

In this regard, a review of the record on appeal reveals that the 
Veteran sustained a post-service low back injury in a November 
2001 motor vehicle accident.  However, none of the records found 
in the claims files reveals that examiners have been able to 
distinguish between the adverse symptomatology caused by this 
intervening injury and his service connected low back disability 
symptomatology.  Therefore, when evaluating the severity of his 
low back disability the Board will take into account all of his 
adverse low back symptomatology regardless of its origins.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) ("when it is 
not possible to separate the effects of the [service-connected 
condition and the non-service-connected condition], VA 
regulations at 38 C.F.R. § 3.102, which require that reasonable 
doubt on any issue be resolved in the appellant's favor, clearly 
dictate that such signs and symptoms be attributed to the 
service-connected condition.  61 Fed. Reg. 52698 (Oct. 8, 
1996)").



All Other Back Disorders Except Intervertebral Disc Syndrome

Under the pre-September 26, 2003, rating criteria the Veteran is 
entitled to increased ratings under potentially applicable 
Diagnostic Codes if he had a fracture with cord involvement 
requiring long leg braces or being bedridden (100 percent) or a 
fracture of the vertebra without cord involvement but leading to 
abnormal mobility requiring a neck brace (60 percent) (Diagnostic 
Code 5285); complete ankylosis of the spine at a favorable angle 
(60 percent) (Diagnostic Code 5286); ankylosis of the lumbar 
spine at a favorable angle (40 percent) or ankylosis of the 
lumbar spine at an unfavorable angle (50 percent) (Diagnostic 
Code 5289); or severe limitation in the range of motion of the 
lumbar spine (40 percent) (Diagnostic Code 5292); or lumbosacral 
strain with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion (40 percent) 
(Diagnostic Code 5295).  38 C.F.R. § 4.71a (2003).

Prior to December 10, 2009

As to whether the Veteran is entitled to a rating in excess of 20 
percent for his low back disability, under old 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 (2003), for the period prior to December 
10, 2009, the Board first notes that there is no suggestion in 
the record that the Veteran has ever sustained a fractured lumbar 
vertebra.  See, e.g., VA examination dated in November 2003; and 
x-ray dated in December 2009.  There being no demonstrable 
service connected vertebral deformity, a 10 percent rating may 
not be added to the rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2003).  Furthermore, the service connected low back 
disability did not include cord involvement requiring long leg 
braces.  Id.  Consequently, an increased schedular rating is not 
warranted for the Veteran's service-connected low back disability 
under old Diagnostic Code 5285 at any time during the pendency of 
the appeal.  38 C.F.R. § 4.71a (2003); Hart, supra.

As to ankylosis under old Diagnostic Codes 5285 and 5286 
(ankylosis is defined as immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992)), while the range of motion of 
the lumbosacral spine was limited at the Veteran's examinations 
and in his treatment records, at no time during the appeal was it 
opined that it was ankylosed.  In the absence of ankylosis, the 
Board may not rate his service-connected low back disorder as 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Consequently, at no time during the pendency of the appeal is the 
Veteran entitled to an increased rating due to ankylosis under 
the old rating criteria for evaluating back disabilities.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 (2003); Hart, 
supra.

As to limitation of motion under old Diagnostic Code 5292 and 
lumbosacral strain under old Diagnostic Code 5295, treatment 
records from Wade Clinic Chiropractic dated in September 2002, 
show the range of motion of the Veteran's lumbosacral spine was 
as follows: forward flexion to 19 degrees; backward extension to 
6 degrees; left lateral flexion to 9 degrees; and right lateral 
flexion to 13 degrees.  

However, at the November 2003 VA examination it was opined that 
pain only reduced flexion of the lumbosacral spine to 45 degrees 
and extension to 10 degrees but with muscle spasms and 
tenderness.  Similarly, November 2008 VA physical therapy records 
reported that the range of motion of the Veteran's lumbosacral 
spine was as follows: forward flexion to 45 degrees; backward 
extension to 15 degrees; left lateral flexion to 10 degrees; 
right lateral flexion to 15 degrees; and left and right rotation 
to 15 degrees.  Moreover, the record on appeal is negative for a 
medical opinion in which the Veteran's lost lumbar spine motion 
was characterized as "severe."  See, e.g., VA examination dated 
in November 2003.  Likewise, the record is negative for objective 
evidence of lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, "marked" limitation 
of forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

As to Diagnostic Code 5292, the Board notes that regulations do 
not define what is meant by "severe" limitation of motion.  
Therefore, rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to ensure that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  In this regard, 
the normal range of motion of the thoracolumbar spine is as 
follows: flexion measures 0 to 90 degrees; extension measures 0 
to 30 degrees; left and right lateral flexion measures 0 to 80 
degrees; and left and right lateral rotation measures 0 to 30 
degrees.  See, for example, 38 C.F.R. § 4.71a, note 2 following 
General Rating Formula for Diseases and Injuries of the Spine 
(2010).

Therefore, since Diagnostic Code 5292 provides for three ratings 
(10 percent for slight limitation, 20 percent for moderate 
limitation, and 40 percent for severe limitation), the Board 
finds that even taking into account the Veteran's complaints of 
pain as per the Court's holding in DeLuca, supra, and 38 C.F.R. 
§§ 4.40, 4.45, that the criteria for a rating in excess of 20 
percent is not warranted for his service-connected low back 
disability because assigning the maximum rating for someone who 
has exhibited at least half the normal flexion, extension, and 
rotation in his most recent treatment records, although having 
greatly reduced lateral flexion, would not be appropriate.  See 
38 C.F.R. § 4.71a (2003).  This is true from September 26, 2003, 
to December 10, 2009, and therefore consideration of staged 
ratings is not warranted.  Hart, supra.

Similarly, as to Diagnostic Code 5295, while it provides four 
ratings for lumbosacral strain, the Board finds that even taking 
into account the Veteran's complaints of pain as per the Court's 
holding in DeLuca, supra, and 38 C.F.R. §§ 4.40, 4.45, that the 
criteria for a rating in excess of 20 percent is not warranted 
for his service-connected low back disability because assigning 
the maximum rating for someone who has exhibited at least half 
the normal flexion, extension, and rotation in his most recent 
treatment records, although having greatly reduced lateral 
flexion, would not be appropriate when the record did not include 
objective evidence of listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion, or 
narrowing or irregularity of joint space even though it did show 
arthritic changes and abnormal mobility.  See 38 C.F.R. § 4.71a 
(2003).  This is true from September 26, 2003, to December 10, 
2009, and therefore consideration of staged ratings is not 
warranted.  Hart, supra.



From December 10, 2009

As to whether the Veteran is entitled to a rating in excess of 40 
percent for his low back disability under any of the applicable 
rating criteria found under old 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 to 5295 (2003), for the period from December 10, 2009, 
the Board notes that the 40 percent rating already assigned his 
low back disability for this time period exceeds the maximum 
rating possible under the pre-September 26, 2003, rating criteria 
absences a showing of a fractured lumbar vertebra, cord 
involvement, and/or ankylosis.  Moreover, because the post-
December 10, 2009, time period like the pre-December 10, 2009, 
time period is negative for a diagnosis of fractured lumbar 
vertebra, cord involvement, and/or ankylosis (see, for example, 
VA examination dated December 10, 2009), the Board finds that an 
increased rating is not warranted under any of these criteria 
from December 10, 2009.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 to 5295 (2003); Hart, supra.

The Post-September 26, 2003, rating criteria

Since September 26, 2003, the General Rating Formula for Disease 
and Injuries of the Spine provides a 40 percent rating if forward 
flexion of the thoracolumbar spine is 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine (40 
percent); a 50 percent rating for unfavorable ankylosis of the 
entire thoracolumbar spine (50 percent); and a 100 percent rating 
for unfavorable ankylosis of the entire spine (100 percent).  
38 C.F.R. § 4.71a (2010). 

Prior to December 10, 2009

As to whether the Veteran is entitled to a rating in excess of 20 
percent for his low back disability under the post-September 26, 
2003, rating criteria for the period from September 26, 2003, to 
December 10, 2009, the Board notes that at the November 2003 VA 
examination flexion of the lumbosacral spine, even taking into 
account his pain, muscle spasms, and tenderness was 45 degrees.  
Similarly, November 2008 VA physical therapy records reported 
that forward flexion of the lumbosacral spine was 45 degrees.  

Consequently, even taking into account the Veteran's complaints 
of pain, as per the Court's holding in DeLuca, supra, and 
38 C.F.R. §§ 4.40, 4.45, the Board finds that the criteria for a 
rating in excess of 20 percent is not warranted for his service-
connected low back disability under the General Rating Formula 
for Disease and Injuries of the Spine due to limitation of motion 
of the spine because the record is negative for competent and 
credible evidence that forward flexion of the thoracolumbar spine 
is 30 degrees or less.  38 C.F.R. § 4.71a.  This is true from 
September 26, 2003, to December 10, 2009, and therefore 
consideration of staged ratings is not warranted.  See 38 C.F.R. 
§ 4.71a (2010); Hart, supra.

Likewise, the Board notes that while the range of motion of the 
lumbosacral spine continues to be limited on VA examination and 
in his treatment records, at no time from September 26, 2003, to 
December 10, 2009, does the record show that it became ankylosed.  
Therefore, since the Board may not rate his service-connected low 
back disorder as ankylosis without a diagnosis of ankylosis, the 
Board finds that the Veteran is not entitled to an increased 
rating due to favorable ankylosis of the entire thoracolumbar 
spine under the new rating criteria for evaluating back 
disabilities at any time from September 26, 2003, to December 10, 
2009.  See 38 C.F.R. § 4.71a (2010); Johnston, supra; Hart, 
supra.

From December 10, 2009

As to whether the Veteran is entitled to a rating in excess of 40 
percent for his low back disability under the post-September 26, 
2003, rating criteria for the period from December 10, 2009, the 
Board notes that, while the range of motion of the lumbosacral 
spine continues to be limited on VA examination and in his 
treatment records, at no time from December 10, 2009, does the 
record show that it became ankylosed.  See, for example, VA 
examination dated December 10, 2009).  Therefore, since the Board 
may not rate his service-connected low back disorder as ankylosis 
without a diagnosis of ankylosis, the Board finds that the 
Veteran is not entitled to an increased rating due to unfavorable 
ankylosis of the entire thoracolumbar spine under the new rating 
criteria for evaluating back disabilities at any time from 
December 10, 2009.  See 38 C.F.R. § 4.71a (2010); Johnston, 
supra; Hart, supra.

Intervertebral Disc Syndrome

During the entire appeal period, 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2010), provided an increased, 40 percent, rating if 
the Veteran's adverse symptomatology equated to intervertebral 
disc syndrome manifested by incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past twelve months and a 60 percent rating if it is 
manifested by incapacitating episodes having a total duration of 
at least six weeks during the past twelve months.  An 
incapacitating episode is defined as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  Id.

Prior to December 10, 2009

As to whether the Veteran is entitled to a rating in excess of 20 
percent for his low back disability for the period prior to 
December 10, 2009, under Diagnostic Code 5243, the Board notes 
that, while the Veteran and his representative claim, in 
substance, that the appellant's adverse symptomatology causes him 
to be unable to function at times, there is no competent and 
credible evidence in the record of the claimant's low back 
disability requiring physician prescribed bed rest for four weeks 
at any time prior to December 10, 2009, much less evidence of 
four weeks of incapacitating episodes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Therefore, the Board must deny the claim 
for an increased rating under Diagnostic Code 5243.  38 C.F.R. 
§ 4.71a.  This is true at all times prior to December 10, 2009, 
and therefore consideration of staged ratings is not warranted.  
Hart, supra.

From December 10, 2009

As to whether the Veteran is entitled to a rating in excess of 40 
percent for his low back disability for the period from December 
10, 2009, under Diagnostic Code 5243, the Board notes that, while 
the Veteran and his representative continue to claim, in 
substance, that the appellant's adverse symptomatology causes him 
to be unable to function at times, there is no competent and 
credible evidence in the record of the claimant's low back 
disability requiring physician prescribed bed rest for six weeks 
at any time from December 10, 2009.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  In fact, at his December 10, 2009, VA 
spine examination the Veteran specifically reported that he only 
had seven to ten days of incapacitating episodes in the last 
twelve months with each episode lasting approximately five hours.  
Therefore, even if the Board accepted as true the Veteran's 
claims regarding having ten days of incapacitating episodes in 
the last twelve months, because ten days is less than six weeks 
(i.e., forty-two days), the claim for an increased rating under 
Diagnostic Code 5243 must be denied.  38 C.F.R. § 4.71a.  This is 
true at all times from December 10, 2009, and therefore 
consideration of staged ratings is not warranted.  Hart, supra.

Radiculopathy

Given the Veteran's complaints to his examiners regarding pain 
radiating into his right and/or left leg, the Board notes that 
Note 1 to 38 C.F.R. § 4.71a allows the claimant to receive 
separate compensable ratings for adverse neurological 
symptomatology associated with his service connected low back 
disability.  

In this regard, 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010) 
provides a 10 percent rating for mild incomplete paralysis of the 
sciatic nerve in either the major or minor lower extremity, a 20 
percent rating for moderate incomplete paralysis of the sciatic 
nerve in either the major or minor lower extremity, and a 40 
percent rating for moderately severe incomplete paralysis of the 
sciatic nerve in either the major or minor lower extremity.

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as 
indicating a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. 

38 C.F.R. § 4.123 (2010) provides that neuritis, characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum equal 
to severe, incomplete, paralysis.  The maximum rating which may 
be assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or with 
sciatic nerve involvement, for moderately severe, incomplete 
paralysis. 

38 C.F.R. § 4.124 (2010) provides that neuralgia, characterized 
usually by a dull and intermittent pain, of typical distribution 
so as to identify the nerve, is to be rated on the same scale, 
with a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to complete 
paralysis of the affected nerve. 

In this regard, private treatment records obtained from the SSA 
starting in 2002 document the Veteran's complaints, diagnoses, 
and/or treatment for radiculopathy into the right leg.  In this 
regard, a September 2002 electromyography (EMG) from Wade Clinic 
Chiropractic was positive for right lumbosacral radiculopathy at 
L5.  Similarly, VA treatment records starting in approximately 
December 2003 document complaints and treatment for L5 right 
peripheral neuropathy diagnosed by EMG and nerve conduction 
study. Moreover, at the December 10, 2009, VA spine examination 
the Veteran complained of left leg weakness that required him to 
be in a wheelchair or use a walker for the last seven years.  

However, at the November 2003 VA examination, the examiner opined 
that neurological examination was normal and the Veteran did not 
have radiculopathy.  The September 2009 VA headaches examiner 
also opined that muscle tone and bulk in the lower extremities 
was normal.  He also opined that sensory and reflex examinations 
were normal.  Similarly, at the December 10, 2009, VA spine 
examination neurological examination was normal with 5/5 
strength, 2/2 sensory findings, and 2+ reflexes in the low 
extremity.  These opinions are not contradicted by any other 
medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 
171, 175 (1991) (VA may only consider independent medical 
evidence to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).  
Moreover, the record on appeal is negative for any evidence of 
muscle wasting in the lower extremities.  The Board also finds it 
interesting that, while the objective evidence of record points 
to right-sided radiculopathy, the Veteran complained to his 
December 10, 2009, VA spine examiner of left sided pain and 
weakness.

Given the above, the Board finds that while the Veteran has right 
lumbosacral radiculopathy, the preponderance of the competent and 
credible evidence does not show his adverse symptomatology 
equates to at least "mild" incomplete paralysis of the sciatic 
nerve because his VA neurological examinations were normal.  
38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8520; Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and bases).  
Therefore, the Board finds that a separate compensable rating for 
adverse neurological symptomatology caused by the claimant's 
service connected low back disability is not warranted.  This is 
true throughout the period of time during which his claim has 
been pending and therefore consideration of staged ratings is not 
warranted.  Hart, supra.

Other Back Concerns

Each of the ways by which the back is ratable, other than some of 
those described in 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003), contemplates limitation of motion.  See VAOPGCPREC 36-97; 
63 Fed. Reg. 31262 (1998).  Therefore, assigning separate ratings 
on the basis of both limitation of motion and other symptoms, 
such as those set forth in Diagnostic Code 5243, would be 
inappropriate.  38 C.F.R. § 4.14 (2010).  

In reaching the above conclusions, the Board has not overlooked 
the Veteran's and his representative's written statements to the 
RO, the claimant's statements to his doctors, and the personal 
hearing testimony.  In this regard, the Veteran is credible to 
report on what he sees and feels and others are credible to 
report on what they can see.  See Jandreau, supra; Buchanan, 
supra; Charles, supra; also see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, the Veteran and his representative are 
not competent to opine as to the problems caused by his low back 
disability because such opinions requires medical expertise which 
they have not been shown to have and these types of findings are 
not readily observable by a lay person.  Id; also see Espiritu, 
supra.  Furthermore, the Board finds more competent and credible 
the medical opinions provided by the experts at the Veteran's VA 
examinations than his and his representative's lay assertions.  
Id; also see Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches....  As is true with any 
piece of evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the [Board as] 
adjudicators. . .").

Headaches

Most recently, the January 2004 rating decision confirmed and 
continued a non compensable rating for the Veteran's headaches 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Subsequently, 
the October 2010 rating decision granted the Veteran's headaches 
a 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8100, effective December 10, 2009.  

(Given the decision below, which finds that the Veteran met the 
criteria for a 30 percent rating for his headaches on September 
24, 2009, the day of his most recent VA examination and not 
December 10, 2009, as directed by the RO, the Board's analysis of 
this claim will consider if he was entitled to a compensable 
rating prior to September 24, 2009, and whether he was entitled 
to a rating in excess of 30 percent for his headaches from 
September 24, 2009.  See Hart, supra.)

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraine 
headaches with characteristic prostrating attacks averaging one 
in two months over the last several months warrants a 10 percent 
disability rating; with characteristic prostrating attacks 
occurring on an average once a month over last several months 
warrants a 30 percent disability rating; and with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability warrants a 50 percent disability rating.

Prior to September 24, 2009

With the above criteria in mind, a review of the record on appeal 
shows the Veteran's periodic complaints, diagnoses, and treatment 
for headaches sometimes related to his cervical spine disorder.  
See, for example, private treatment records from Wade Clinic 
Chiropractic dated from September 2002 to October 2004; records 
obtained from the SSA; VA treatment records dated from December 
2003 to August 2009.

As to the severity of his headaches, the Veteran provided VA with 
headache logs, dated from May 2004 to September 2005, which 
allegedly documents the frequency of his headaches during this 
time (i.e., occurring approximately 5 to 8 times a month and 
lasting from approximately 1 to 10 hours each of these days) 
along with a description of the adverse symptomatology associate 
with his headaches (i.e., pain, numbness in hands, blurred 
vision, nausea, and/or light sensitivity). 

The Board finds that the evidence relating to the Veteran's 
headaches is significant as much for what it does not show as 
what it does.  Specifically, despite the information found in his 
headache logs, the record only shows a couple of instances when 
the claimant sought treatment while having headaches.  Moreover, 
the record is negative for reports by a healthcare professional 
that the Veteran's headaches were prostrating.  Likewise, the 
record is negative for any clinical support for his recitations 
regarding the severity of his symptoms.  The record also does not 
show that he treats his headaches with anything other than over 
the counter medications.  Additionally, while he Veteran is 
competent and credible to report on what he sees and feels, such 
as headache pain, and others are competent to report on what they 
see, the Board finds that they are not credible to provide an 
opinion to whether a headache is prostrating because such an 
opinion requires medical training which neither the claimant or 
his representative have.  See Jandreau, supra; Buchanan, supra; 
Charles, supra; also see Espiritu, supra.  Moreover, at the 
November 2003 VA examination, while the Veteran complained of 
daily headaches, he denied problems with nausea, vomiting, or 
photophobia.  In addition, neurological examination was also 
normal.  Furthermore, the record did not document any functional 
limitations due to his headaches.  

Therefore, based on these objective findings, the Board finds 
that the Veteran's headaches were not manifested by 
characteristic prostrating attacks averaging one in two months 
over the last several months.  Accordingly, he did not meet the 
criteria for a compensable rating.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  This is true at all times prior to 
September 24, 2009, and therefore consideration of staged ratings 
is not warranted.  Hart, supra.

From September 24, 2009

With the above criteria in mind, at the September 24, 2009, VA 
headaches examination the Veteran complained of right sided 
headaches approximately eight times every day and lasting 
approximately five minutes.  He also reported that the pain is 
throbbing and very intense, can provoke frustration and 
irritability, and he must lie down for relief.  He also reported 
that he takes over the counter medication to treat his headaches.  
It was also reported that, while the Veteran did not have side 
effects from his treatment, his response to his treatment was 
poor or none.  It was thereafter opined that he had weekly 
headaches and most of these headaches were prostrating.  However, 
it was also opined that the headaches do not affect his usual 
daily activities.  These opinions are not contradicted by any 
other medical opinion of record.  See Colvin v. Derwinski 1 Vet. 
App. 171, 175 (1991) (VA may only consider independent medical 
evidence to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).

Therefore, based on these objective findings, the Board finds 
that the preponderance of the competent and credible medical 
evidence of record shows that the Veteran's weekly prostrating 
headaches as opined by the September 2009 VA examiner equate to 
characteristic prostrating attacks occurring on an average once a 
month over the last several months.  Accordingly, the Board finds 
that the Veteran met the criteria for a compensable, 30 percent, 
rating for his headaches but no more.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  This is true at all times from September 
24, 2009, and therefore consideration of staged ratings is not 
warranted.  Hart, supra.

As to a rating in excess of 30 percent for his headaches from 
September 24, 2009, the Board finds that the evidence relating to 
the Veteran's headaches is significant as much for what it does 
not show as what it does.  In this regard, the Veteran and his 
representative claim that the appellate has, in substance, very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.  However, the September 24, 
2009, VA examiner opined that the headaches did not affect his 
usual daily activities.  Moreover, the record is negative for any 
medical evidence that the headaches are productive of severe 
economic inadaptability.  In fact, the record on appeal is 
negative for any medical records documenting complaints, 
diagnoses, or treatment for headaches after September 24, 2009.  
While he Veteran is competent and credible to report on what he 
sees and feels, such as headache pain, and others are competent 
to report on what they see, the Board finds that they are not 
credible to provide an opinion to whether a headache is 
productive of severe economic inadaptability because such an 
opinion requires medical training which neither the claimant or 
his representative have.  See Jandreau, supra; Buchanan, supra; 
Charles, supra; also see Espiritu, supra.  Therefore, based on 
these objective findings, the Board finds that the Veteran's 
headaches do not meet the criteria for a rating in excess of 30 
percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  This is 
true at all times from September 24, 2009, and therefore 
consideration of staged ratings is not warranted.  Hart, supra.

Conclusion

Based on the Veteran's and his representative's written 
statements to the RO and the statements to his VA examiners, the 
Board will consider the application of 38 C.F.R. § 3.321(b)(1) 
(2010).  Although the Veteran and his representative generally 
claim that the rating schedule does not adequately compensate the 
claimant for the problems caused by his low back disability and 
headaches, the evidence does not objectively show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There simply is no objective evidence that any of his 
disabilities, acting alone, has resulted in frequent periods of 
hospitalization or in marked interference with employment.  

It is undisputed that these disabilities affect employment, but 
it bears emphasis that the schedular rating criteria are designed 
to take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2010).  
Therefore, given the lack of objective evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 
9 Vet. App. 337 (1996).

Finally, the Board considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claims to the extent outline 
above, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims must 
be denied except to the extent the Veteran is entitled to a 30 
percent rating for his headaches from September 24, 2009.


ORDER

An evaluation in excess of 20 percent for degenerative disc 
disease of the lumbar spine prior to December 10, 2009 is denied.

An evaluation in excess of 40 percent for degenerative disc 
disease of the lumbar spine from December 10, 2009 is denied.

A compensable evaluation for headaches prior to September 24, 
2009 is denied.

An evaluation in excess of 30 percent for headaches from 
September 24, 2009 is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


